—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered July 8, 1998, which, in a matrimonial proceeding, denied plaintiff’s motion to disqualify counsel for defendant, unanimously affirmed, without costs.
The motion for the disqualification of defendant’s counsel was properly denied. While the conduct upon which the motion is premised cannot be condoned, it was evidently isolated and, plaintiff’s argument to the contrary notwithstanding, we perceive no ground to conclude that it will have sequelae detrimental to counsel’s representation of defendant in this matter (cf., Grunberg v Feller, 132 Misc 2d 738). Concur— Rosenberger, J. P., Tom, Mazzarelli, Saxe and Buckley, JJ.